Green, J.
The deed from Caleb Kimball to the tenant was executed and acknowledged by him, and no circumstances are proved indicating fraud or imposition. An heir cannot avoid a deed by proving that the grantor was old and infirm ; that the deed was not read, so far as the subscribing witness had knowledge; and that he saw no money paid. Nor will it affect the case to add, that the grantor died in possession.
If the deed was a voluntary conveyance, it is good against the heir; and it is to be presumed that the grantor knew what he signed, until the contrary appears by some better evidence than the testimony of a subscribing witness that he did not recollect that the deed was read to him.
If there was any direct testimony to show fraud and imposition upon the grantor, the evidence in this case might be weighed along with such testimony, and would then be deserving of much consideration. But the demandant does not seem to have attempted to show fraud ; and all the evidence in the case is perfectly consistent with the supposition that the grandfather made a voluntary conveyance to his grandson, the tenant, with an understanding between them that he should remain in possession during his life. Cred*393itors might well object to such a conveyance ; but it is valid against the heir at law. Rob. on Fraud. Con. 646.

Judgment for the tenant.